EXHIBIT 1 AGREEMENT OF JOINT FILING Each of the undersigned hereby agrees that the attached Schedule 13G, together with any and all amendments thereto, is filed on behalf of each of the undersigned, pursuant to Rule 13d-1 of the General Rules and Regulations of the Securities and Exchange Commission.In accordance with Rule 13d-1(k)(1) under the Exchange Act, each of the undersigned hereby acknowledges that he or it, as the case may be, is responsible for the completeness and accuracy of the information concerning that person but is not responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Agreement may be executed in several counterparts, each of which may be deemed to be an original, but all of which together will constitute one and the same Agreement. Date: August 16, 2007 Mr. Nassef Sawiris Signature: /s/NASSEF SAWIRIS Date: August 16, 2007 Mr. Philip Norman Signature: /s/ PHILIP NORMAN Date: August 16, 2007 NNS Holding By: Mr. Nassef Sawiris Title: Director Signature: /s/ NASSEF SAWIRIS
